                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

JOSEPH MCGRUTHER,
                        Petitioner,                Case No. 2:21-cv-94

v.                                                 Honorable Paul L. Maloney

CONNIE HORTON,
                        Respondent.
____________________________/

                                        JUDGMENT

                In accordance with the opinion entered May 27, 2021 (ECF No.5), and the order

entered this day:

                IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases because it is barred by

the statute of limitations



Dated:   July 6, 2021                             /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
